Citation Nr: 1550968	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the severance of the Veteran's nonservice connected pension due to character of discharge was proper. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from December 1952 to June 1956.  The character of his service is unverified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 decision of the St. Paul, Minnesota, Regional Office (RO) and Pension Management Center.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not show that the Veteran's discharge was to escape trial by general court-martial; was for mutiny or spying; was for an offense involving moral turpitude; was for willful and persistent misconduct; or was for homosexual acts involving aggravating circumstances other factors affecting the performance of duty; or circumstances that would have been considered under dishonorable conditions.  


CONCLUSION OF LAW

The criteria for severance of the Veteran's nonservice pension benefits based on the character of his discharge have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.1(d), 3.2(f), 3.3, 3.12 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.

The provisions of 38 C.F.R. § 3.3 provide that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a)(3); see 38 U.S.C.A. § 1521(j).

Pension benefits are not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a); see 38 U.S.C.A. § 101(2) (West 2014).

Attempts to obtain the Veteran's service records from the National Personnel Records Center (NPRC) in 1995 were met with a reply that any available records would have been destroyed in a 1973 fire.  However, the reply does confirm that the Veteran had service from December 1952 to June 1956.  As the period of war for the Korean conflict is June 27, 1950 through January 31, 1955, inclusive, it appears that the Veteran had the requisite wartime service.  38 C.F.R. § 3.2(f).

A discharge from service under other than honorable conditions (UOTHC), issued because of willful and persistent misconduct, will be considered to have been issued under dishonorable conditions, and bars entitlement to veteran's benefits.  38 C.F.R. § 3.12(d)(4).

The evidence pertaining to the Veteran's service is sparse.  It consists only of 1995 replies from the NPRC and recent statements from the Veteran and his representative.  

In March 1995 the NPRC reported that the character of the Veteran's discharge was "OTH- (unfitness)".  In June 1995 NPRC again characterized the Veteran's discharge as "OTH."  In July 1995 NPRC repeated that the reason for discharge was unfitness and that all records, if any, in their custody regarding the Veteran were lost in the July 1973 fire. 

In a September 2013 statement, the Veteran states that he was late for "accountability" just prior to his discharge.  He was threatened with a court martial for unauthorized absence.  He was given the option of the court-martial or quick release under undesirable conditions, and he chose the quick release.  

Argument presented by the Veteran's representative in the November 2014 notice of disagreement and the March 2015 substantive appeal states that according to the Veteran; there was an ongoing personality conflict with members of his command.  A final conflict just prior to the end of his four year enlistment led to his release from military service.  The Veteran was adamant that he did not receive a dishonorable discharge because he was given the choice of an early out with less than honorable or being court-martialed.  He had been threatened with jail time, so he opted to avoid the court martial.  Prior to that time he had three years of good service and had earned a good conduct medal.  

VA benefits are not payable where the former service member's discharge was as a conscientious objector who refused to serve, by reason of general court martial, resignation as an officer for the good of the service, as a deserter, as an alien during a period of hostilities who is shown to have requested release, and by reason of a UTHD as a result of absence without leave for a continuous period of 180 days; unless there were compelling circumstances.  38 C.F.R. § 3.12(c). 

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude.  This includes, generally, conviction of a felony; (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

The available evidence does not show the Veteran's discharge was under any of the circumstances listed in 38 C.F.R. § 3.12(c) or (d).  

The Veteran states that he accepted a discharge in order to avoid appearing before a court-martial, where he faced the possibility of jail time.  However, in the absence of any records, there is no evidence to indicate that he was avoiding a general court-martial.  There is no evidence that he was AWOL for a continuous period of 180 days or more, or that there was a pattern of willful and persistent misconduct.  The available evidence indicates the discharge was for minor offenses and that his service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

Further, there have been no allegations or evidence in regards to mutiny or spying, an offense involving moral turpitude, homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(c), (d).

In this case, the only evidence is the information from NPRC that the reason for the Veteran's discharge was "OTH", presumably meaning other than honorable; and the statements pertaining to personality conflicts with his chain of command from the Veteran's representative, and the Veteran's statement that he was discharged after being late for accountability and threatened with being absent without leave.  This information must be weighed against the representative's statement that the Veteran received a good conduct medal, and the portion of the regulation that states a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  The information is inadequate to establish that the Veteran had a pattern of wrongdoing that could be characterized as both willful and persistent misconduct.  That being the case, the Board is unable to find that the Veteran's discharge should be considered as being under dishonorable conditions.  38 C.F.R. § 3.12(d).  

It follows that as the evidence does not establish that the Veteran had a dishonorable discharge or was discharged under circumstances that are considered dishonorable, there is no bar to his receipt of VA benefits, and the severance of his nonservice connected pension was not proper.  


ORDER

The severance of the Veteran's nonservice connected pension due to character of discharge was not proper; the appeal is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


